Exhibit 10.1

 

GRAPHIC [g49311kji001.jpg]

 

HARSCO CORPORATION

350 Poplar Church Road

Camp Hill, Pennsylvania 17011

 

Date:  January 25, 2011

 

U.S. Option Contract

 

Incentive Stock Option (ISO)

and Nonqualified Stock Option (NQSO)

 

Dear                       :

 

1.         In order to encourage you to acquire and hold stock in Harsco
Corporation (the “Company”), and as an incentive to you to devote extra time and
effort in furtherance of its interests, the Company hereby gives and grants to
you pursuant to its 1995 Executive Incentive Compensation Plan, as amended and
restated January 27, 2004 (the “Plan”), a copy of which is annexed hereto and
hereby made a part hereof, in consideration of the undertaking on your part set
forth below, and subject to the further provisions hereof and to the terms and
conditions of the Plan, the right and option (the “Option”) to purchase up to an
aggregate of                                                         
(                ) shares of its Common Stock for the price of Thirty-One
Dollars and Seventy-Five Cents ($31.75) per share, being not less than the fair
market value of the stock at the date of grant of this Option.  Subject to the
provisions of Section 3(b) providing for early exercise, this Option shall be
exercisable unless earlier terminated pursuant to Sections 4, 5, 6 or 7, in
whole, or from time to time, in part commencing three years after the date of
grant, said date being shown above, and ending on the day before seven years
from the date of grant or not later than January 24, 2018.  It is intended that
this Option constitute an “incentive stock option” within the meaning of
Section 422 of the Internal Revenue Code with respect to
                                               (                    ) of the
shares and constitute a “nonqualified stock option” with respect to
                                                 (                  ) of the
shares.

 

--------------------------------------------------------------------------------


 

2.         (a)  In consideration for the Option set forth in this Agreement, you
agree that during your employment by the Company and for a period of twelve (12)
months after the cessation of such employment, you shall not, directly or
indirectly:

 

(i)  for or on behalf of a same, similar or competitive business as the Company,
solicit, contract with, or accept business from any entity or individual which
(1) was or has been a customer of the Company within two years prior to the
cessation of your employment, (2) was or is a prospective customer of the
Company with which you had business-related communications within two years
prior to the cessation of your employment;

 

(ii)  render services to, become employed by, own, or have a financial or other
interest in (either as an individual, partner, joint venturer, owner, manager,
stockholder, employee, partner, officer, director, independent contractor, or
other such role) any business which is engaged in a same, similar or competitive
business as the operating unit(s) of the Company that you were employed with any
time during the last 12 months of your employment with the Company;

 

(iii)  induce, offer, assist, encourage or suggest (1) that another business or
enterprise offer employment to or enter into a business affiliation with any
Company employee, agent or representative, or (2) that any Company employee,
agent or representative terminate his or her employment or business affiliation
with the Company.

 

(b)  The restrictions set forth in paragraph 2 shall not be assignable by you
because your duties and covenants therein are personal.  The Company may without
securing your consent, assign its rights and obligations under paragraph 2 to
(1) successors or assigns of the Company, (2) entities with which the Company
may merge or consolidate, (3) entities to which the Company may sell or transfer
all or substantially all of its assets, (4) entities which by any corporate
transaction or reorganization operate and control the Company’s business, or
(5) to any other entities which operate as a successor to the Company or any of
its operating units by operation of law or otherwise.

 

(c)  The restrictions set forth in paragraph 2(a) shall be in addition to any
other such restrictions agreed to, through separate agreements, if any, between
you and the Company.

 

(d)  The restrictions contained in this paragraph 2 shall survive the exercise
of the Option and the termination of this Agreement.

 

3.         (a)  In order to exercise the Option you must give written notice to
the Company pursuant to Section 14 of this contract stating the number of shares
of Common Stock as to which the Option is being exercised, whether the shares
being exercised are incentive stock options or nonqualified stock options, the
name and address of the person to whom the stock is to be registered, and
accompanied by payment in full in cash, or by bank or certified check, of the
option price for all such shares.  At your election you may pay the option price
by

 

2

--------------------------------------------------------------------------------


 

delivering to the Company shares of Common Stock of the Company with a fair
market value equal to the option price or by a combination of cash and shares of
Common Stock.  For purposes of this Section the fair market value of the
Company’s Common Stock shall be the closing price of the Common Stock on the New
York Stock Exchange on the last trading day preceding the day on which notice of
your exercise is received by the Company.

 

Regardless of any action the Company takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), you hereby acknowledge that the ultimate
liability for all Tax-Related Items legally due by you, is and remains your
responsibility and may exceed the amount actually withheld by the Company. 
Furthermore, you acknowledge that the Company (a) makes no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Option grant, including the grant, vesting or exercise of the
Option, or the subsequent sale of shares acquired pursuant to such exercise; and
(b) does not commit to and is under no obligation to structure the terms of the
grant or any aspect of the Option to reduce or eliminate your liability for
Tax-Related Items or achieve any particular tax result.  If you become subject
to any Tax-Related Items in more than one jurisdiction (including jurisdictions
outside the United States) between the date of grant and the date of any
relevant taxable event, you acknowledge that the Company may be required to
withhold or account for (including report) Tax-Related Items in more than one
jurisdiction.

 

You acknowledge and agree that the Company shall not be required to deliver the
shares being exercised upon any exercise of the Option unless it has received
payment in a form acceptable to the Company for all applicable Tax-Related
Items, or arrangements satisfactory to the Company for the payment thereof have
been made.

 

In this regard, you authorize the Company, in its sole discretion and without
any notice or further authorization by you, to withhold all applicable
Tax-Related Items legally due by you from your wages or other cash compensation
paid by the Company or from proceeds of the sale of shares.  Alternatively, or
in addition, the Company may instruct the broker whom it has selected for this
purpose (on your behalf and at your direction pursuant to this authorization) to
sell the shares that you acquire to meet the Tax-Related Items withholding
obligation.  In addition, unless otherwise determined by the Company,
Tax-Related Items may be paid with outstanding shares of the Company’s Common
Stock, such shares to be valued at Fair Market Value on the exercise date. 
Finally, you shall pay to the Company any amount of Tax-Related Items that the
Company may be required to withhold as a result of your participation in the
Plan or your exercise of the Option that cannot be satisfied by the means
previously described.

 

3

--------------------------------------------------------------------------------


 

To avoid any negative accounting treatment, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates.

 

(b)  If at any time there occurs a “change in control” of the Company in
accordance with Section 8(b) of the Plan, then:

 

(i)  if, at the time of such change in control, more than six months have
elapsed since the date this Option was granted, this Option shall become
immediately exercisable in full for the remainder of its term with respect to
all shares of Common Stock covered hereby on and after the date of such change
in control, or

 

(ii)  if, at the time of such change in control, fewer than six months have
elapsed since the date this Option was granted, this Option shall become
immediately exercisable in full for the remainder of its term with respect to
all shares of Common Stock covered hereby on the first day following the end of
a six month period after the date this Option was granted.

 

4.         If you retire while in the employ of the Company or a Subsidiary and
prior to the time you have fully exercised this Option, you may exercise this
Option:

 

(i)  within three months after the date your employment with the Company or a
Subsidiary terminates by reason of your retirement with respect to incentive
stock options; and

 

(ii)  within three years after the date your employment with the Company or a
Subsidiary terminates by reason of your retirement with respect to nonqualified
stock options,

 

to the extent this Option was exercisable by you on the date your employment so
terminated, and provided that the exercise is prior to the date seven years from
the date of grant.  For purposes of this Option Contract, “retire” shall mean
your termination of employment that qualifies as a retirement under the
Company’s tax-qualified retirement plan.

 

5.         If you become disabled while in the employ of the Company or a
Subsidiary and prior to the time you have fully exercised this Option, you may
exercise this Option:

 

(i)  within twelve months after the date your employment with the Company or a
Subsidiary terminates by reason of your disability with respect to incentive
stock options, and,

 

(ii)  within three years after the date your employment with the Company or a
subsidiary terminates by reason of your disability with respect to nonqualified
stock options,

 

4

--------------------------------------------------------------------------------


 

to the extent this Option was exercisable by you on the date your employment so
terminated, and provided that the exercise is prior to the date seven years from
the date of grant.  For purposes of this Option Contract, “disabled” shall mean
your permanent and total disability as defined in Section 22(e) of the Internal
Revenue Code.

 

6.         If you die while in the employ of the Company or a Subsidiary and
prior to the time you have fully exercised this Option, the executor or
administrator of your estate or the person to whom this Option is transferred by
will or the laws of descent or distribution may exercise this Option:

 

(i)  within twelve months after the date of your death with respect to incentive
stock options, and

 

(ii)  within three years after the date of your death with respect to
nonqualified stock options,

 

to the extent it was exercisable by you on the date of your death, and provided
that the exercise is prior to the date seven years from the date of grant.

 

7.         With respect to both incentive stock options and nonqualified stock
options, this Option shall terminate, to the extent it has not been previously
exercised, three months after the termination of your employment with the
Company or a Subsidiary for any reason other than your retirement, disability or
death.  During such three month period following your termination of employment
you may exercise this Option to the extent it was exercisable by you on the date
your employment terminated.

 

8.         Your acceptance of the Option will confirm:  (1) that you are
familiar with the business and affairs of the Company and its subsidiaries and
(2) that you understand and agree that the granting of the Option, and any
action thereunder, does not involve any statements or representations of any
kind by the Company as to its business, affairs, earnings or assets, or as to
the tax status of the Option or the tax consequences of any exercise thereof, or
otherwise.  You further agree that any action at any time taken by or on behalf
of the Company or a subsidiary thereof, or by its directors or any committee
thereof, which might or shall at any time adversely affect you or the Option,
may be freely taken, notwithstanding any such adverse effect, without your being
thereby or otherwise entitled to any right or claim against the Company or any
other person or party by reason thereof; provided, however, that exercise rights
arising under Section 8 of the Plan due to a “change in control” shall not be
abrogated.

 

9.         The Option is personal to you and except in the event of your death
is not transferable or assignable either by your act or by operation of law, and
no assignee, trustee in bankruptcy, receiver or other party whomsoever shall
have any right to exercise the Option or any other right with respect to the
Option or to the Plan.  The Option is transferable by your will or the laws of
descent and distribution, and in the event of your death the person

 

5

--------------------------------------------------------------------------------


 

entitled thereto shall, subject to the provisions hereof and of the Plan, be
entitled to exercise the Option to the same extent that you were entitled to as
of the date of your death.  Unless otherwise indicated by the context or
otherwise required by any term hereof, references herein to “you,” or in the
Plan to “the Optionee,” shall apply to said person entitled thereto.

 

10.       Nothing herein is intended to or shall give you any right or status of
any kind as a stockholder of the Company in respect of any shares covered by the
Option or entitle you to any dividends or other distributions thereon unless and
until said shares shall have been delivered to you and registered in your name.

 

11.       Nothing herein shall confer upon you any right to be continued in the
employ of the Company or a Subsidiary or shall prevent the Company or Subsidiary
which employs you from changing the terms of your employment or terminating your
employment at any time, with or without cause.

 

12.       If and when any questions arise from time to time as to the intent,
meaning or application of any one or more of the provisions hereof or of the
Plan, such questions will be decided by the Management Development and
Compensation Committee or such other committee of the Board as may be designated
by the Board, or in the event the Company is merged into or consolidated with
any other corporation, by the Board of Directors (or a Committee appointed by
it) of the surviving or resulting corporation.  Subject to the “change in
control” provisions of Section 8 of the Plan, the decision of such Board of
Directors or Committee, as the case may be, as to what is a fair and equitable
settlement of each such question or as to what is a fair and proper
interpretation of any provision hereof or thereof, whatever the effect of such a
decision may be, beneficial or adverse, upon the Option or you, shall be
conclusive and binding and you hereby agree that the Option is granted to and
accepted by you subject to such condition and understanding.

 

13.       At such time or times as you may exercise this Option, the Company may
require you to represent in writing that it is your intention to acquire the
shares being acquired for investment only and not with a view to distribution
thereof.  In such event, no shares will be issued unless and until the Company
is satisfied as to the correctness of such representation.  Also, the Company,
in its discretion, may from time to time impose “blackout periods” in which you
may not sell the shares acquired by exercise of any option.

 

14.       Whenever any notice is to be given hereunder by you or by the Company,
such notice (i) if to you, may be given by delivering the same to you personally
or by sending it to you by registered or certified mail to your last address as
shown on the records of the Company, and (ii) if to the Company, may be given by
delivering the same personally to its President, its Secretary, or its
Treasurer, or by sending it to the Company by registered or certified mail
directed to it, at its said principal office, provided that a notice hereunder
shall not be deemed given to the Company unless and until it receives the same
at this said principal office.

 

6

--------------------------------------------------------------------------------


 

15.       Except to the extent that counsel to the Company shall render their
opinion that no approval by the New York Stock Exchange is required in the
premises, this Option Contract and all of the obligations of the Company in
connection therewith and under the Plan shall be subject to and conditioned upon
the approval by the New York Stock Exchange of a Listing Application with
respect to all shares of stock of the Company (other than treasury shares) which
may be issued under the Plan with respect to this particular Option Contract.

 

16.       If the foregoing is acceptable to you, please so confirm by signing
and returning the duplicate of this letter enclosed for that purpose, whereupon
this letter and such confirmation, together with the Plan, shall constitute an
agreement between you and the Company superseding any and all other
understandings in reference to the matter herein, including among others, the
stock Option hereinabove granted, and binding upon and inuring to the benefit of
the Company and, unless otherwise determined as provided in the Plan, its
successors and assigns, as well as yourself and, to the extent hereinabove
provided, your legal representatives.  In the event of a conflict between the
provisions in this Option Contract and in the Plan, the provisions of the Plan
shall govern and control.  The laws of the Commonwealth of Pennsylvania shall
control the interpretation and construction of all your rights hereunder.

 

 

HARSCO CORPORATION

 

 

 

 

 

By:

 

 

 

S. D. Fazzolari

 

 

Chairman, President & Chief Executive Officer

 

 

 

 

 

 

I hereby accept and agree to the provisions of this Option Contract and the Plan
that is attached as of the date of this Option Contract.  I acknowledge that
this includes my agreement to abide by the noncompetition and other provisions
of Section 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attachment

 

 

 

7

--------------------------------------------------------------------------------